ORMOND, J.
This was an appeal from the judgment of a justice of the peace. The sum claimed was due by open account, and judgment was rendered for the plaintiffs, by the justice, for twenty dollars.
On the trial, in the Circuit Court, the plaintiffs offered to establish the truth of the account, by their own oath, which .was refused by the court, on the ground that the interest, which had accrued on the judgment below, had increased the amount to more than twenty dollars — notwithstanding the plaintiffs offered to release the interest.
There was judgment for the defendants, and writ of error to this court.
The Circuit court erred. By the appeal, the cause was to be tried de novo. The account did not neces*123sarily cany interest; and if it did, it was in the power of the plaintiffs not to claim it-
The judgment must be reversed and the cause remanded.